DETAILED ACTION

America Invents Act

The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 28 January 2021 has been entered.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance regarding claims 57-67 and 72-75: 
	The prior art of record, including St. Pierre et al. (U.S. PG-Pub 2011/0071420 Al), Golden (U.S. PG-Pub 2010/0292556 Al), Blomquist (U.S. patent 8,954,336 B2), Holland et al. 
A system and method for providing patient care comprising:
establishing communication between a hub and plurality of medical devices including a pump, each of the medical devices configured to treat a patient;
updating a prescription within an electronic medical records (“EMR”) application via a tablet having a user interface;
querying, with the EMR application, and EMR database on a server; determining safety of the updated prescription;
communicating the determined safety of the updated prescription to the EMR application and the hub;
communicating the updated prescription from the hub to the pump;
displaying a confirmation request of the updated prescription on a pump interface of the pump;
infusing the updated prescription into the patient after a user confirms the prescription on the pump interface;
communicating a parameter from the pump to the hub; communicating the parameter from the hub to the tablet; displaying the parameter on the user interface of the tablet;
executing, with a first processor, a sandbox on the hub in which the EMR application is executed;
monitoring, with a watchdog executed by a second processor, a resource utilized by the sandbox;

positioning the hub, the tablet and the pump within a predetermined distance relative to each other as indicated by the respective ranging module prior to configuration of the hub, the tablet, and the pump;
positioning the hub, the tablet and the pump within a predetermined distance relative to each other as indicated by the respective ranging module prior to treatment of the patient.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

	Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are Janice Mooneyham, can be reached at 571.270.5601.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.


/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
12 March 2021